Citation Nr: 1813823	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-35 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


ATTORNEY FOR THE BOARD

A. Gibson








INTRODUCTION

The Veteran served on active duty from January 1979 to November 1979.  The Appellant is the Veteran's brother and his appointed VA fiduciary.

This appeal to the Board of Veterans' Appeals (Board) is from January 2011 and August 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes there has been some confusion as to whether the appeal of the finding of incompetency was promptly noted and responded to by the RO.  In November 2014, the Appellant reported to the RO that he thought the Veteran was competent to handle his funds, and he requested a medical appointment for confirmation, which started the current appeal stream.  However, as pointed out multiple times by the Appellant, the Veteran's mother noted an appeal to the January 2011 finding of incompetency in a January 2011 statement.  Her statement was accepted by the RO as a notice of disagreement (NOD) to other issues in that decision, but the issue of the incompetency finding was not readjudicated until the August 2015 decision, and then again in the March 2016 statement of the case (SOC).  The Appellant has asserted that the current appeal must be dismissed in order for the January 2011 appeal to be considered, and has requested multiple times for it to be dismissed or withdrawn for that purpose.  However, the Board notes that the March 2016 SOC cures the RO's failure to issue an SOC to the January 2011 appeal, and that the subject matter of the current and previous appeals is identical.  The intent has been shown to properly review the evidence regarding the finding of incompetency, and it would be most timely to proceed with the current appeal stream, while acknowledging that it has been pending since the initial finding.  Accordingly, given the above, and the strong presumption in favor of competency, the motions to dismiss this appeal will not be granted.

The Board further notes that the Appellant has raised an issue as to the Veteran's representation, arguing that The American Legion (TAL) was improperly listed as his representative when the January 2011 decision was issued.  The record shows the Veteran signed a VA Form 21-22a in favor of TAL in 1979, and it is considered valid until it is revoked or another representative is appointed.  See 38 C.F.R. § 14.631.  Here, the Veteran did sign a VA Form 21-22a in favor of his mother, in June 2011, under the provisions of 38 C.F.R. § 14.630, which limits representation to a specific issue for a limited time.  That form was incomplete because the specific issues limited to her representation were not listed, but it was accepted by the RO to apply to the issues regarding the Veteran's disability rating, which was finally decided in a September 2011 decision.  The June 2011 form therefore severed representation by TAL for the issues pertaining to the Veteran's disability rating only, leaving TAL as the recorded representative for the current issue.  In other words, the 1979 form in favor of The American Legion was still valid until recently, when the Board acknowledged the Appellant's right to revoke such representation.  Both the Veteran and the Appellant are advised that the Veteran is currently unrepresented, and that either may execute a Form 21-22a to appoint a representative in the future.

The Board notes there has been no prejudice to the Veteran by the RO's failure to revoke The American Legion as representative, as suggested by the Appellant.  The record does not show that the Veteran or the Appellant, or other family members, were prevented from filing evidence in the claim, and there is nothing to suggest that TAL's involvement caused any harm to the Veteran.  All other allegations of violations of due process will be cured by the Board's REMAND for additional development and collection of evidence, as discussed below.
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Appellant has asserted that the Veteran has successfully completed trial periods under the Supervised Direct Pay Program, however, there are no records or reports from the Fiduciary Unit regarding this.  Further, there are no field reports from the Fiduciary Unit, which should be obtained, along with updated VA treatment records.  On remand, an additional attempt shall be made to schedule a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all Fiduciary Unit reports (including reports of field visits to the Veteran's home and regarding his finances, and any reports pertaining to the Supervised Direct Pay Program) regarding the Veteran.

2.  Obtain updated VA treatment records.

3.  Schedule an updated VA examination for a report on whether the Veteran is competent to handle the disbursement of VA funds.  The examiner is asked to review the file, and to render an opinion on this particular issue only.  If a physical examination is not able to be scheduled, the examiner is asked to provide an opinion based on the evidence of record.  All opinions must be supported with explanatory rationale.  

4.  After completion of the above, and any additional development deemed warranted, readjudicate the appeal.  Furnish the Veteran and the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




